Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 01 October 2021. Claims 1-4 and 6-21 remain pending for consideration on the merits.

Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 21, applicant has added the limitation “the width of the grounding strap at the proximal end is less than half the diameter of the mounting opening”. In [0049] of the originally filed specification the grounding strap has a width W; and the width W gradually decreases from proximal end to distal end. Figures 7 and 8 show that a width W is smaller than a diameter D1, but do not support any specific or general ratio of their dimensions. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value, (see MPEP 2125.II). There is nothing in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 6,389,831) in view of Niwa et al. (US 20170340190).

Regarding claim 15, An discloses a bracket (31, Fig. 4) configured for receiving a capacitor (35) of an air conditioner unit (10), the bracket (31, Fig. 4) comprising: a body (31, 32) defining a mounting opening (37) in which the capacitor (35) is received, the mounting opening (37) having a center through which a vertical centerline extends along a vertical direction (vertically through 38 as seen in Fig. 5); a grounding strap (38) extending between a proximal end (end of 38 attached to 31) connecting the grounding strap to the body (31, 32) and a distal end spaced from the body (bottom end of 38, as shown as Fig. 5), wherein the grounding strap (38) projects from the body (31, 32) along the vertical direction and gradually inwardly toward the vertical centerline (via clamp 39, as shown in Fig. 5) such that the distal end is positioned inward of the proximal end with respect to the vertical centerline (by clamp 39).
An does not specifically disclose when the grounding strap is in a relaxed state, the grounding strap projects from the proximal end to the distal end gradually toward the vertical centerline such that the distal end is positioned inward of the proximal end with respect to the vertical centerline.
Niwa fig 4-9 teaches the grounding strap (65) is in a relaxed state (fig 4), the grounding strap projects from the proximal end (right) to the distal end (left) gradually inward toward the vertical centerline such that the distal end is positioned inward of the proximal end with respect to the vertical centerline. As the grounding strap is providing an electrical path (grounding) and physically retaining an electrical component (via tension of gradually projecting inward), it 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An with a grounding strap that, in a relaxed state, projects gradually inwardly toward the vertical centerline such that the distal end is positioned inward of the proximal end with respect to the vertical centerline, as taught by Niwa for the purpose of securely mounting, while also providing a current path (grounding) to a capacitor so that it maintains a stable physical and electrical connection (paragraph [0056]). Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, F.).

Claims 1-4, 6, 8-12, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 6,389,831) in view of Niwa et al. (US 20170340190) and Bolton et al. (US 5,532,435).

Regarding claim 1, An discloses an air conditioner unit (10) defining a vertical direction (vertical as seen in Fig. 2), a lateral direction (horizontal direction as seen in Fig. 2), and a transverse direction (a depth as seen in Fig. 2), the air conditioner unit (10) comprising: a bulkhead (19) defining an indoor portion and an outdoor portion (Col. 3 lines 8-10), the bulkhead (19) having a wall (sides of 31) defining an opening (opening formed by 32); a capacitor (35) insertable through the opening (opening formed by 32) defined by the wall (sides of 31) of the 
However, An does not explicitly disclose when the grounding strap is in a relaxed state, the grounding strap projects gradually inward from the proximal end to the distal end such that a distal end of the grounding strap is positioned inward of a proximal end of the grounding strap with respect to the vertical centerline, and wherein when the capacitor is inserted through the mounting opening, the grounding strap retains and electrically grounds the capacitor.
Niwa fig 4-9 teaches the grounding strap (65) is in a relaxed state (fig 4), the grounding strap projects from the proximal end (right) to the distal end (left) gradually inward toward the vertical centerline such that the distal end is positioned inward of the proximal end with respect to the vertical centerline. Flat conductors utilized in electrical connectors are often designed to provide an electrical path (grounding) as well as physically restrain a corresponding, mating connection or component (via gradually projecting inward). Therefore, electrical connectors are analogous art by virtue of solving a similar problem of providing the dual functionality of grounding and retaining. 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An with a grounding strap that, in a relaxed state, projects 

Bolton teaches the grounding strap retains and electrically grounds the capacitor (via the grounding strap 336), for the purpose of providing a central grounding terminal for the capacitor (Col. 14, lines 64-67), for the purpose of providing a central grounding terminal for the capacitor (Col. 14, lines 64-67).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An with having the grounding strap retains and electrically grounds the capacitor, as taught by Bolton for the purpose of providing a central grounding terminal for the capacitor (Col. 14, lines 64-67).

Regarding claim 2, the combined teachings teach the claim limitations as described in the above rejection of claim 1. An does not explicitly disclose when the grounding strap is in the relaxed state, the grounding strap projects inwardly toward the vertical centerline by at least five degrees with respect to the vertical direction.


Regarding claim 3, the combined teachings teach the claim limitations as described in the above rejection of claim 1. An discloses the mounting opening (37) is defined by a rim of the 

Regarding claim 4, the combined teachings teach the claim limitations as described in the above rejection of claim 1. An discloses the mounting opening (37) of the bracket (31, Fig. 4) has a diameter (diameter of opening 37), and wherein the grounding strap (38) extends a distance that is greater than half of the diameter (as seen in Figs. 4 and 5) of the mounting opening (37).

Regarding claim 6, the combined teachings teach the claim limitations as described in the above rejection of claim 1. An discloses the bracket (31, Fig. 4) extends between a first side (right side as shown in Fig. 5) and a second side along the lateral direction (left side as shown in Fig. 5), and wherein the bracket (31, Fig. 4) further comprises a first mounting flange (38) projecting from the body (31, 32) along the vertical direction (38 is vertically projecting, Fig. 5) at the first side (right side as shown in Fig. 5). An discloses the claimed invention except for a second mounting flange.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second mounting flange, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second mounting flange in order to advantageously provide additional stabilization and support.

Regarding claim 8, the combined teachings teach the claim limitations as described in the above rejection of claim 1. An discloses the bracket (31, Fig. 4).

Bolton teaches a grounding flange (340) projecting from the body (334, 336, Fig. 44), wherein the grounding flange (340) defines a hole (340) through which a screw extends to secure the bracket to the bulkhead (by screw through 340, pulls the strap 336 toward the centerline of capacitor, Col. 15 lines 34-42), and wherein the screw is electrically grounded (grounded by 356)., for the purpose of providing a secured connection of the capacitor with the grounding plate (Col. 15 lines 36-39).

Regarding claim 9, the combined teachings teach the claim limitations as described in the above rejection of claim 1. An discloses the wall of the bulkhead (19).
An does not disclose the wall of the bulkhead has an angled portion that is angled with respect to the vertical direction, and wherein the angled portion of the wall defines the opening.
Bolton teaches the wall of the bulkhead (46) has an angled portion (sloped face of 46 as seen in Fig. 17) that is angled with respect to the vertical direction (as shown in Fig. 17), and wherein the angled portion of the wall defines the opening (cover of 46, 50, as seen in Fig. 10), for the purpose of position and align other components of the air conditioning unit to the control box (Col. 4 lines 47-50).

Regarding claim 10, the combined teachings teach the claim limitations as described in the above rejection of claim 9. An does not disclose the angled portion of the wall is angled with respect to the vertical direction by at least thirty degrees. 


Regarding claim 11, the combined teachings teach the claim limitations as described in the above rejection of claim 1. An does not disclose a removable panel mounted to the bulkhead such that the removable panel and the wall define an enclosure in which the bracket is mounted to the bulkhead, and wherein the opening defined by the wall provides access to the enclosure from the outdoor portion of the air conditioner unit.
Bolton teaches a removable panel (142) mounted to the bulkhead (46) such that the removable panel (142) and the wall (44) define an enclosure (within 46 as seen in Fig. 10) in which the bracket (332) is mounted to the bulkhead (46), and wherein the opening (covered by 46) defined by the wall (48) provides access to the enclosure from the outdoor portion of the air conditioner unit (via panel 142).

Regarding claim 12, the combined teachings teach the claim limitations as described in the above rejection of claim 1. An discloses the wall (31) of the bulkhead (19) has an indoor surface and an outdoor surface (Col. 3 lines 8-10).
An does not disclose a guide member projects from the indoor surface of the bulkhead, and wherein the bracket defines one or more guide cutouts for receiving the guide member of the bulkhead for aligning the bracket with the bulkhead.


Regarding claim 16, the combined teachings teach the claim limitations as described in the above rejection of claim 15. An discloses the distal end of the grounding strap (bottom of 38, as shown in Fig. 5) retains the capacitor (35) and is received within the mounting opening (37).
An does not explicitly disclose the grounding strap retains and electrically grounds the capacitor.
Bolton teaches the grounding strap (opposite end of 336 from 332) retains and electrically grounds (via grounding plate 332) the capacitor.

Regarding claim 20, the combined teachings teach the claim limitation as described in the above rejection of claim 1. An discloses the grounding strap (38) has a thickness, and wherein the thickness of the grounding strap is constant from the proximal end (top of 38) to the distal end (bottom of 38), (as seen in fig 4).

Regarding claim 21, the combined teachings teach the claim limitation as described in the above rejection of claim 1. An discloses the grounding strap has a width (fig 4 shows that support plate 38 has a width at the proximal end) at the proximal end and the mounting opening has a diameter (col 3 line 66 “A support plate 38 is downwardly extended from the edge of the 
Additionally, Applicant has not disclosed that having  the width of the grounding strap at the proximal end less than half the diameter of the mounting opening does anything more than produce the predictable result of increased flexibility of the grounding strap. Since it has been held that the change in form or shape without any new or unexpected results has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the grounding strap (support plate 38)of An and meet the claimed limitations in order to provide the predictable results of increasing the flexibility of the grounding strap.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 6,389,831), in view of Niwa et al. (US 20170340190), in view of Bolton et al. (US 5,532,435), and in further view of Ikeda et al. (US 7,717,720). 

Regarding claim 7, the combined teachings teach the claim limitations as described in the above rejection of claim 6. An discloses the wall (31) of the bulkhead has an indoor surface and an outdoor surface (Col. 3 lines 8-10) and the bracket (31, Fig. 4), connections (39), from the 
An does not disclose the first post defines a first recess in which the first mounting flange of the bracket is received and the second post defines a second recess in which the second mounting flange of the bracket is received.
Ikeda teaches the first post (7, two on the left side as shown in Fig. 1) defines a first recess (between the two left hand side posts 7, as shown in Fig. 3) in which the first mounting flange of the bracket (left hand side of 6, Fig. 3) is received and the second post (between the two right hand side posts 7, as shown in Fig. 3) defines a second recess (between the two right hand side posts 7, as shown in Fig. 3) in which the second mounting flange of the bracket is received (right hand side of 6, Fig. 3).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, where the first post defines a first recess in which the first mounting flange of the bracket is received and the second post defines a second recess in which the second mounting flange of the bracket is received, as taught by Ikeda for the purpose of providing a high quality rigid material (Col. 32, lines 49-57).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 6,389,831), in view of Niwa et al. (US 20170340190), in view of Bolton et al. (US 5,532,435), and in further view of Correa et al. (US 6,262,367)

Regarding claim 13, the combined teachings teach the claim limitations as described in the above rejection of claim 1. An discloses that the capacitor (35) is a cylindrical capacitor.

Correa teaches the capacitor is a metal encased capacitor (Col. 1 line 22), for the purpose of providing accommodations for multiple types of capacitors (Col. 1 lines 20-22).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, where the capacitor is a metal encased capacitor, as taught by Correa for the purpose of providing a stabilizing connection of an electrical component to the housing (Col. 2 lines 36-40).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 6,389,831), in view of Bolton et al. (US 5,532,435), and in further view of Perdue et al. (US D474958)

Regarding claim 14, the combined teachings teach the claim limitations as described in the above rejection of claim 1. An discloses the proximal end (vertically shown in Fig. 5) connects the grounding strap to the body (31, 32) and the distal end is spaced from the body (bottom of vertical portion of 38, Fig. 5), and wherein the body (31, 32).
An does not explicitly disclose notches on both sides of the proximal end of the grounding strap.
Perdue teaches notches (shown in Figs. 1 and 2), for the purpose of making it easier to bend the grounding strap to the capacitor.
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, with notches on both sides of the .

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 6,389,831), in view of Niwa et al. (US 20170340190), in view of Bolton et al. (US 5,532,435), and in further view of Anderson et al. (US D474958)

Regarding claim 17, the combined teachings teach the claim limitations as described in the above rejection of claim 15. An discloses the bracket (31, Fig. 4) defines a lateral direction (horizontal direction of Fig. 3) and a transverse direction (into Fig. 3) perpendicular to the lateral direction and the vertical direction (vertical direction of Fig. 3), and wherein the bracket (31, Fig. 4) extends between a first side and a second side along the lateral direction (as shown in Fig. 5, where the bracket is three dimensional and therefore extends in all three directions) and between a front and a back along the transverse direction (as shown in Fig. 5, where the bracket is three dimensional and therefore extends in all three directions), and wherein the bracket (31, Fig. 4) further comprises a first mounting flange (38) projecting from the body (31, 32) along the transverse direction (38 projects into Fig. 5) and the vertical direction (vertical direction of 38 as shown in Fig. 5) at the first side (right side of 31, 32 as shown in Fig. 5). An discloses the claimed invention except for a second mounting flange.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide second mounting flange, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art; see MPEP 2144.04 VI B. Therefore it would have been obvious to one having ordinary skill in the 
The obvious duplication of the first mounting flange to provide a second mounting flange would also include the second mounting flange tapers along the vertical direction as the second mounting flange extends along the transverse direction, as the shape of the second mounting flange would naturally match the shape of the first mounting flange.

Regarding claim 18, the combined teachings teach the claim limitations as described in the above rejection of claim 17. Anderson teaches the first and second mounting flange (60R, 60L) tapers (as seen in Fig. 3) at the distal end (horizontal direction of 60R, 60L, in Fig. 3), for the purpose of making it easier to bend the grounding strap to the capacitor.
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, with the first and second mounting flange tapers at the distal end, as taught by Anderson for the purpose of making it easier to bend the grounding strap to the capacitor.

Regarding claim 19, the combined teachings teach the claim limitations as described in the above rejection of claim 15. Anderson teaches the grounding strap (60R, 60L) has a width (width of 60R, 60L, as shown in Fig. 3), and wherein the width gradually decreases from the proximal end (attached to 55) to the distal end (opposite end of 55), for the purpose of making it easier to bend the grounding strap to the capacitor.
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, with the grounding strap has a width, .

Response to Arguments
Applicant's arguments filed 1 October 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument with regards to claims 1 and 15 that Niwa is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Niwa discloses a component that is both a ground connecter and a physical restraint where an electrical connection encompasses ground connections and a physical restraint could be used to retain a cable to component connection or component retention such as a capacitor. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., assembling a capacitor within a control box enclosure vertically and without need for conventional fasteners. The grounding strap, which projects gradually inward toward the vertical centerline such that the distal end is positioned inward of the proximal end with respect to the vertical centerline in its relaxed state allows a vertically-inserted capacitor to be immediately retained and secured in place without need for conventional fasteners, such as the clamp 39 in An. The grounding strap In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, Applicant's arguments are not persuasive and the rejection is maintained.


Applicant’s arguments with respect to the dependent claims is moot as it is based on the rejection(s) of independent claims, which are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290. The examiner can normally be reached Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763